DETAILED ACTION

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
Claims 1-18, 24-28, 30-32, 34-38, and 43-44 are now canceled. Claims 19-23, 29, 33, 39-42, and 45 are currently pending and under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Please note that the examiner of record and art unit of record have changed. See the concluding paragraphs of this action for details.

Claim Rejections - 35 USC § 112

The rejection of pending claims 19-23, 29, 33, 39-42, and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in view of applicant’s amendments to the claims, arguments, and the Declaration 37 CFR 1.132 by Dong Ryul Lee, Ph.D. (the Lee Declaration) received on 1/14/22. It is noted that independent claims 19 and 33 have been amended to recite that following activation of the NT oocyte by incubation in an activation medium, the activated NT oocyte is cultured at the 8-cell stage in a media comprising CARM1 conjugated to a cell penetrating peptide (CPP). Applicant’s arguments and the Lee Declaration further overcome issues regarding the use of CPP other than 7X arginine, and are also found persuasive in arguing that the presence of a 6x His-tag in the CARM1-CPP conjugate is not required to introduce CARM1 into the 8-cell stage NT oocyte or to achieve the functional effect of increasing the chance of generating a blastocyst from the activated NT oocytes cultured in media comprising CARM1-CPP or the functional effect of successfully generating a blastocyst from an activated NT oocyte cultured in media comprising CARM1-CPP at a rate which is at least 100% greater when compared to the rate of successfully generating a blastocyst from an activated NT oocyte which has not been cultured in media comprising CARM1-CPP. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23, 29, 33, 39-42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 19 and 33 have been amended to recite, “wherein said culturing of the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte”. However, there is a lack of antecedent basis for a “modified, activated NT oocyte”. The method steps preceding this “wherein” clause do not refer to a “modified, activated NT oocyte” or contain a step of modifying an activated NT oocyte. The claims as written do contain the new step of “culturing the activated NT oocyte at the 8-cell stage, in a media comprising CARM1 conjugated to a cell penetrating (CPP)”; however, this step does not recite that the result of said culturing is the generation of a “modified, activated NT oocyte”. Thus, due to the lack of antecedent basis, it is unclear what product/structure is encompassed by a “modified, activated NT oocyte”, such that the metes and bounds of claims 19 and 33 cannot be determined. Claims 20-23, 29, 39-42, and 45 depend on either claim 19 or claim 33 and thus are included in this rejection. 
It is also noted that while claim 19 contains an additional step of generating a blastocyst from the modified, activated NT oocyte, claim 33 recite an additional step of generating a blastocyst from an activated NT oocyte. Claim 33 recites two kinds of activated NT oocyte, a “modified, activated NT oocyte” and an “unmodified, activated NT oocyte”. It is unclear which of these activated NT oocytes is used in this step to generate a blastocyst. Thus, claim 33 and its dependent claims are further indefinite. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633